                  Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 1 of 7


1

2

3
                                                                         The Honorable John C. Coughenour
4    Arthur E. Ortiz, WSBA No. 26676
     The Law Office of Arthur E. Ortiz
5    6015 California Ave. S.W., No. 203
     Seattle, WA 98136
6    tel.:   (206) 898-5704
     e-mail: arthur@aeolegal.com
7

8

9

10                                         UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY, a
12   Washington resident,                                   No.     2:18-cv-1456-JCC
13                      Plaintiff,
14                vs.
                                                            PLAINTIFF’S RESPONSE TO
15   U.S. BANK NATIONAL ASSOCIATION as                      DEFENDANTS’ MOTION TO
     Trustee for GSR MORTGAGE LOAN TRUST                    EXTEND DISPOSITIVE MOTIONS
16   2006-4F MORTGAGE PASS-THROUGH                          DEADLINE
     CERTIFICATE SERIES 2006-4F;
17   NATIONSTAR MORTGAGE L.L.C., d/b/a “MR.
     COOPER”, a foreign company; XOME INC., a               Noted for Motion Calendar:
18   foreign company, and QUALITY LOAN
     SERVICE CORPORATION OF                                 May 1, 2020
19   WASHINGTON solely as a nominal party and
     Trustee under RCW 61.24.130 et seq.
20
                        Defendants.
21
                                               I.    INTRODUCTION
22
            Defendants conflate the good cause supporting the need to postpone the trial scheduled for
23
     June 22, 2020, with reasons for adding 90 days to the time for filing dispositive motions. The
24
     applicable Federal Rule of Civil Procedure (“FRCP”) 16(b) primarily considers the diligence of the
25
     party seeking the extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
26

       PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                       ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., N O. 203
       DISPOSITIVE MOTS. DEADLINE                                        SEATTLE , WASHINGTON 98136
       2:18-cv-01456-JCC                                          TEL 206-898-5704      arthur@aeolegal.com
       Page - 1
                    Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 2 of 7


1
     1992). Plaintiff, George El-Shawary, by and through his undersigned counsel, hereby files his
2
     response in opposition to defendants’ Rule 16 motion to extend the dispositive motions deadline, and
3
     asserts as follows:
4
                                                        II.      FACTS
5
              This case was filed on October 3, 2018. The deadline for dispositive motions was extended
6
     twice, first to March 21, 2020 (Dkt. No. 32), then to April 23, 2020 (Dkt. No. 40). Defendants have
7
     failed to disclose any witnesses or experts as required under FRCP 26, and propounded discovery.
8
     Defendants’ discovery responses have been a morass of shifting misapplied and baseless objections,
9
     and a refusal to produce relevant documents, that investigation reveal, do exist. Defendants have
10
     justified their indolence with continuing representations that they would “continue to look,” and “at this
11
     time, ...have not located documents…, ” after numerous agreed extensions for discovery responses.
12
     See Dkt. No. 30 (Order on plaintiff’s motion to compel.) The court then upheld the principle that the
13
     court get involved in discovery disputes “if–and only if-” the parties are at an impasse. Dkt. No. 30,
14
     pg. 4, fn. 1. Defendants here continued to abuse that rule by simply avoiding language suggesting
15
     impasse. Numerous emails asking to schedule further discovery conferences have gone unreplied,
16
     and any conference held results in representations in essence repeating the evasive mantra of
17
     “continue to look,” and “at this time, ...have not located documents….”
18
              This case has been open for eighteen (18) months. Defendants had months to file a motion
19
     for summary judgment. Defendants’ motion to extend time for dispositive motions was not filed until it
20
     was the deadline, April 231. Not once since the initiation of the case have defendants disclosed who
21
     they will present as witnesses or experts. FRCP 26. Defendants’ specious refusal to produce relevant
22
     discovery responses failed to come with applicable objections or privilege logs.
23

24

25

26
     1        Solicitation for stipulation came on the eve of the motion’s filing.

         PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                               ARTHUR E. ORTIZ, ATTORNEY
                                                                                6015 CALIFORNIA AVE. S.W., N O. 203
         DISPOSITIVE MOTS. DEADLINE                                                SEATTLE , WASHINGTON 98136
         2:18-cv-01456-JCC                                                  TEL 206-898-5704      arthur@aeolegal.com
         Page - 2
                  Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 3 of 7


1
                                               III.   ARGUMENT
2
            In the event the court denies plaintiff’s motion for leave to amend the complaint, the parties
3
     should proceed to trial without additional extension. The question is whether an additional three
4
     month extension to the dispositive motions deadline should be granted.A schedule may be modified
5
     only for good cause and with the judge's consent. FRCP 16(b)(4).The district court may modify the
6
     pretrial schedule "if it cannot reasonably be met despite the diligence of the party seeking the
7
     extension." FRCP 16 advisory committee's notes (1983 amendment). FRCP 6 states that when an
8
     act may or must be done within a specified time, the court may, for good cause, extend the time:...if
9
     a request is made, before the original time …. FRCP 6(b)(1)(A) emph. added. Here, the request for
10
     extension was not filed before the original time of April 23, 2020. FRCP 6 also provides that the court
11
     may extend the time if a motion is made after the time has expired if the party failed to act because of
12
     excusable neglect. Therefore, the court’s primary consideration here remains the diligence of the
13
     party seeking the extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
14
     1992.) Aurora cannot now argue that it cannot reasonably meet the deadline because it squandered
15
     the previous months failing to address discovery in preparation for dispositive motions and if it
16
     believes that there were any questions of fact resolved in its favor, Aurora failed to move on that basis
17
     before April 23, 2020.
18
             To determine what constitutes excusable neglect, the Ninth Circuit applies the factors set
19
     forth by the United States Supreme Court in Pioneer Investment Services Co. v. Brunswick
20
     Associates Ltd. Partnership, 507 U.S. 380 (1993). Id. at 395; Briones v. Riviera Hotel & Casino, 116
21
     F.3d 379, 381 (9th Cir. 1997). The factors include: (1) the danger of prejudice to the non-moving party,
22
     (2) the length of delay and its potential impact on judicial proceedings, (3) the reason for the delay,
23
     including whether it was within the reasonable control of the movant, and (4) whether the moving
24
     party acted in good faith. Pioneer, 507 U.S. at 395. The weighing of Pioneer's equitable factors is left
25
     to the discretion of the court. Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir.2004).
26

       PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                        ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
       DISPOSITIVE MOTS. DEADLINE                                         SEATTLE , WASHINGTON 98136
       2:18-cv-01456-JCC                                           TEL 206-898-5704      arthur@aeolegal.com
       Page - 3
                  Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 4 of 7


1
                                     1.      Extension prejudices plaintiff.
2
            The requested extension would prejudice plaintiff. Where willful noncompliance with discovery
3
     substantially prejudices the opponent's ability to prepare for trial, the exclusion of evidence is not an
4
     abuse of discretion. Burnet v. Spokane Ambulance, 131 Wn.2d 484, 511, 933 P.2d 1036, 1049
5
     (Wash. 1997). Here, defendants failed to comply with FRCP 26(f) disclosures and never provided
6
     plaintiff with a witness list or a response to discovery requesting the same. Such a proposed
7
     extension prejudices Mr. El-Shawary significantly in that he was never provided a witness list from
8
     any defendant. As such, effective discovery regarding what defendants intended present at trial could
9
     not occur. For the same reasons, the court may exclude certain evidence because of discovery
10
     noncompliance, the court here should deny the requested extension.
11
                    2.       A three month delay is excessive and impacts judicial proceedings.
12
            Defendants’ extension request undermines the court’s ability to control the docket and
13
     rewards defendants for their indolence and cavalier attitude toward the discovery rules.Johnson v.
14
     Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Granting the extension would re-ignite
15
     discovery causing plaintiff to again incur the cost of pursuing the discovery already requested, and
16
     pack it all in three additional months preceding trial. It also wastes the court’s time because
17
     defendants did not engage in the kind of discovery that would focus or eliminate questions of fact. In
18
     light of the potential back-up of cases caused by the limits set in General Order No. 07-20 and
19
     previous orders, the court may not have the three months to spare for these defendants who failed to
20
     meet or address the dispositive motions deadline pursuant to the agreed scheduling order of January
21
     21, 2020.Dkt. No. 40.
22
            Defendants also state that the requested extension, will allow the parties additional time to
23
     attempt to consummate a settlement before incurring dispositive-motion-related costs. In principle
24
     that is always true, but never in this case have defendants substantively honored anything
25
     represented about resolving anything, whether a discovery or settlement issue. The parties have
26

       PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                         ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
       DISPOSITIVE MOTS. DEADLINE                                          SEATTLE , WASHINGTON 98136
       2:18-cv-01456-JCC                                            TEL 206-898-5704      arthur@aeolegal.com
       Page - 4
                    Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 5 of 7


1
     convened five mediation sessions between their private efforts and those scheduled in Washington
2
     foreclosure mediation program totaling approximately twenty (20) additional hours, and resolution
3
     remains elusive. Defendants desire for an additional three month extension of the dispositive motions
4
     deadline belies their real motive to avoid consummating a settlement and force plaintiff to incur more
5
     dispositive-motion-related costs (otherwise, what is the point of requesting the extention?)Even if
6
     plaintiff’s motion to amend the complaint is granted, current defendants’ discovery should be limited to
7
     only new claims.
8
                            3.       Defendants’ reason for further delay, is misplaced.
9
              Defendants’ request relies heavily on General Order 07-20 to justify an additional three month
10
     extension of the dispositive motion deadline. However, the Order only continued trial dates, and
11
     together the General Orders related to the Western District’s response to COVID-19 leave the court
12
     with the discretion to adjust its scheduling order on a case-by-case basis.See General Order No. 20-
13
     20, pg. 2. Defendants’ request is devoid of reasons pertinent to justifying a three month extension of
14
     the deadline for dispositive motions in addition to the trial continuance. The reasons defendants give
15
     in their motion for the extension are reasons supporting the General Orders closing the courthouse,
16
     and those are not the same reasons that would establish excusable neglect or good cause for
17
     neglecting to file a dispositive motion by April 23, 2020.
18
                                     4.       Defendants did not act in good faith.
19
              Defendants seek to excuse months of delay and discovery obfuscation and request an
20
     additional three months. The deadline for dispositive motions was extended two times previously.
21
     Defendants have failed to disclose any witnesses or experts as required under FRCP 26, and
22
     propounded discovery. Defendants’ discovery responses have been a morass of shifting misapplied
23
     and baseless objections, and a refusal to produce relevant documents, that investigation reveal, do
24
     exist. Defendants had months to file a motion for summary judgment. Defendants’ motion to extend
25
     time for dispositive motions was not filed until it was the deadline, April 232. Not once since the
26
     2        And solicitation for stipulation came on the eve of the motion’s filing.

         PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                               ARTHUR E. ORTIZ, ATTORNEY
                                                                                6015 CALIFORNIA AVE. S.W., N O. 203
         DISPOSITIVE MOTS. DEADLINE                                                SEATTLE , WASHINGTON 98136
         2:18-cv-01456-JCC                                                  TEL 206-898-5704      arthur@aeolegal.com
         Page - 5
                  Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 6 of 7


1
     initiation of the case have defendants disclosed who they will present as witnesses or experts. It is
2
     clear defendants’ only motive is delay. Defendants constantly represent that they are willing to
3
     produce requested discovery and then they don’t. Defendants constantly represent that they are
4
     willing negotiate a settlement, then they don’t. Defendants have treated the court’s scheduling order
5
     like a frivolous document and now they request an additional three months.
6

7
                                              IV.     CONCLUSION
8
            If the court grants plaintiff’s motion for leave to amend the complaint, it should limit the
9
     discovery and dispositive motions Aurora is permitted to file. If the court denies plaintiff’s motion for
10
     leave to amend his complaint, the court should reschedule the trial providing sufficient time for the
11
     parties to engage in pretrial proceedings and foregoing the addition three months for dispositive
12
     motions as requested.
13

14                          Dated this 29th day of April, 2020.

15

16

17
                            Arthur E. Ortiz, WSBA No. 26676
18                          Attorney for Plaintiff, George El-Shawary

19

20

21

22
                                          // THIS SPACE LEFT BLANK //
23

24

25

26

       PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                         ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
       DISPOSITIVE MOTS. DEADLINE                                          SEATTLE , WASHINGTON 98136
       2:18-cv-01456-JCC                                            TEL 206-898-5704      arthur@aeolegal.com
       Page - 6
                  Case 2:18-cv-01456-JCC Document 45 Filed 04/29/20 Page 7 of 7


1

2

3
                                             CERTIFICATE OF SERVICE
4
             I hereby certify that on the 29th day of April 29, 2020, I caused to be electronically filed the
5
     foregoing PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO EXTEND DEISPOSITIVE
6
     MOTIONS DEADLINE with the Clerk of the Court using the CM/ECF System which will send
7
     notification of such filing to the following:
8
           Christopher G. Varallo, WSBA #29410                    Taylor T. Haywood (Admitted PHV)
9          Steven J. Dixson, WSBA #38101                          Akerman LLP
           Witherspoon ♦ Kelley                                   1900 Sixteenth Street, Suite 1700
10         422 W. Riverside Avenue, Suite 1100                    Denver, Colorado 80202
           Spokane, WA 99201-0300                                 Telephone: (303) 260-7712
           cgv@witherspoonkelley.com                              Fax: (303) 260-7714
11         sjd@witherspoonkelley.com                              taylor.haywood@akerman. Com
           Phone: (509) 624-5265                                  Attorney for Defendants U.S. Bank National
12         Attorneys for Defendants U.S. Bank National            Association as Trustee for GSR Mortgage
           Association as Trustee for GSR Mortgage                Loan Trust 2006-4F Mortgage Passthrough
13         Loan Trust 2006-4F Mortgage Passthrough                Certificate Series 2006-4F; Nationstar
           Certificate Series 2006-4F; Nationstar Mortgage LLC,   Mortgage LLC, d/b/a ''Mr. Cooper" and Xome
14         d/b/a ''Mr. Cooper" and Xome Inc.                      Inc.

15         Arthur Ortiz, WSBA #26676
           The Law Office of Arthur Ortiz
16         3015 California Ave. S.W., No. 203
           Seattle, WA 98136
17         arthur@aeolegal.com
           Phone: (206) 898-5704
           Attorney for Plaintiff, Mr. George El-Shawary
18

19
             I declare the foregoing is true and correct.
20
                     DATED this 29th day of April, 2020 in Seattle, King County, Washington.
21

22

23

24
                     Arthur E. Ortiz, WSBA No. 26676
25

26

       PLTFF.’S RESP. TO DEFS.’ MOT. TO EXTEND                           ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., N O. 203
       DISPOSITIVE MOTS. DEADLINE                                            SEATTLE , WASHINGTON 98136
       2:18-cv-01456-JCC                                              TEL 206-898-5704      arthur@aeolegal.com
       Page - 7
